Name: Commission Regulation (EU) NoÃ 338/2013 of 15Ã April 2013 amending Regulation (EU) NoÃ 1125/2010 determining the intervention centres for cereals in view of the accession of Croatia to the European Union
 Type: Regulation
 Subject Matter: distributive trades;  plant product;  Europe;  European construction;  economic policy;  trade policy
 Date Published: nan

 16.4.2013 EN Official Journal of the European Union L 106/7 COMMISSION REGULATION (EU) No 338/2013 of 15 April 2013 amending Regulation (EU) No 1125/2010 determining the intervention centres for cereals in view of the accession of Croatia to the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Whereas: (1) The Annex to Commission Regulation (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 (1) designates, in its Annex, the intervention centres for cereals. (2) In view of Croatias accession, intervention centres for cereals must be determined for this country and included in the list established by Regulation (EU) No 1125/2010. (3) In accordance with Article 55(1) of Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (2), Croatia has communicated to the Commission the list of its intervention centres for cereals and the list of storage premises (3) attached to those centres which have been approved as fulfilling the minimum standards required by EU legislation. (4) Regulation (EU) No 1125/2010 should therefore be amended accordingly, and the list of storage premises attached thereto should be published on the internet, together with all the information required by the operators involved in public intervention, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1125/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force subject to, and on the date of, the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 318, 4.12.2010, p. 10. (2) OJ L 349, 29.12.2009, p. 1. (3) The addresses of the storage premises of the intervention centres are available on the European Commission website EUROPA/agriculture http://ec.europa.eu/agriculture/cereals/legislation/index_en.htm ANNEX In the Annex to Regulation (EU) No 1125/2010, the following CROATIA section is inserted after the section entitled FRANCE. CROATIA PoÃ ¾ega